                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA
                          AUGUSTA DIVISION




TYRONE A. MCDONALD,

      Petitioner-Appellant,
                                     Case No.: CV 117-167
vs.                                  (Formerly CR 114-068)

UNITED STATES OF AMERICA,            Appeal No.: 18-14737-K

      Respondent-Appellee.


                              ORDER


      The motion of appellant for a certificate of appealability

having been denied in the above-styled action by the United States

Court of Appeals for the Eleventh Circuit,

      IT IS HEREBY ORDERED that the mandate of the United States Court

of Appeals for the Eleventh Circuit is made the order of this Court.

      SO ORDERED, this             day of March, 2019.




                                                    HALL, CHIEF JUDGE
                                UNITEiySTATES DISTRICT COURT
                                      SRN DISTRICT OF GEORGIA
